Exhibit 10.1

 

 

AMENDMENT NO. 2

Dated as of April 2, 2012

to

PLEDGE AGREEMENT

Dated as of May 23, 2011

THIS AMENDMENT NO. 2 (“Amendment”) is entered into as of April 2, 2012 by and
between GRACO INC., a corporation organized under the laws of the State of
Minnesota (the “Pledgor”) and U.S. BANK NATIONAL ASSOCIATION, as Collateral
Agent (in such capacity, and together with any successors in such capacity, the
“Secured Party”) for the banks (the “Banks”) from time to time party to the
Credit Agreement defined below and the noteholders (the “Noteholders” and
collectively with the Banks, the “Creditors”) from time to time holding notes
issued under the Note Purchase Agreements defined below.

PRELIMINARY STATEMENT

WHEREAS, the Pledgor, as borrower (the “Borrower”), the Borrowing Subsidiaries
from time to time party thereto, the Banks and U.S. Bank National Association,
as Agent, have entered into a Credit Agreement dated as of May 23, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower and the Noteholders named in the Purchaser Schedule
attached thereto have entered into a Note Agreement dated as of March 11, 2011,
and it is contemplated that the Borrower may enter into a Note Agreement with
one or more affiliates of The Prudential Insurance Company of America as
Noteholders named in the Purchaser Schedule attached thereto (as each may be
amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreements”, and together with the Credit Agreement and the
agreements, documents and instruments delivered in connection with any or all of
the foregoing (as each may be amended, restated, supplemented or otherwise
modified from time to time), the “Senior Indebtedness Documents”);

WHEREAS, the Agent, the Secured Party and the Noteholders have entered into an
Intercreditor and Collateral Agency Agreement dated as of May 23, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), pursuant to which the Secured Party has been
appointed Collateral Agent;

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Creditors under the Senior Indebtedness Documents, the Pledgor has agreed
to secure the Secured Obligations pursuant to that certain Pledge



--------------------------------------------------------------------------------

Exhibit 10.1

 

Agreement dated as of May 23, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”); and

WHEREAS, the Pledgor is the owner of the stock of Finishing Brands Holdings
Inc., a Minnesota corporation, and intends to pledge such stock to secure the
Secured Obligations, and the parties hereto have agreed to amend the Pledge
Agreement pursuant to the terms and conditions set forth herein to reflect such
pledge;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Pledge Agreement.

SECTION 2.  Amendments to the Pledge Agreement.  Effective as of the date first
above written and subject to the satisfaction of the condition precedent set
forth in Section 3 below:

(a)        Schedule I to the Pledge Agreement setting forth the “Pledged
Interests” thereunder is hereby replaced in its entirety with Schedule I
attached hereto as Annex A, and Pledgor hereby affirms its grant of a security
interest in the Collateral associated with such Pledged Interests for the
ratable benefit of the Secured Party and the Creditors, to secure the prompt and
complete payment and performance of the Secured Obligations.

(b)        The proviso at the end of Section 7(b) of the Pledge Agreement is
hereby amended and restated in its entirety as follows:

“provided, that at no time shall the Pledged Interests of a Foreign Subsidiary
(as defined in the Credit Agreement) subject to this Pledge Agreement be
required to exceed, on a percentage basis, 65% of all outstanding stock or
membership interests of such Foreign Subsidiary.”

(c)        Section 17 of the Pledge Agreement is hereby amended to add “Section
8.14(b) and” before “Section 13.16 of the Credit Agreement” appearing therein.

SECTION 3.  Condition of Effectiveness.  This Amendment shall become effective
as of the date first above written upon receipt by the Secured Party of
counterparts of this Amendment duly executed by all of the parties hereto.

SECTION 4.  Covenants, Representations and Warranties.

(a)        The Pledgor represents and warrants that it has duly executed and
delivered the Pledge Agreement (as amended by this Amendment) and the Pledge
Agreement constitutes a legal, valid and binding obligation of the Pledgor,
enforceable against it in accordance with its terms, subject to limitations as
to enforceability which



--------------------------------------------------------------------------------

Exhibit 10.1

 

might result from bankruptcy, insolvency, moratorium and other similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

(b)        Upon the effectiveness of this Amendment, the Pledgor hereby
(i) represents that no Event of Default exists, (ii) reaffirms all covenants,
representations and warranties made in the Pledge Agreement, and (iii) agrees
that all such covenants, representations and warranties shall be deemed to have
been remade as of the effective date of this Amendment, unless and to the extent
that such representation and warranty is stated to relate solely to an earlier
date, in which case such representation and warranty shall be true and correct
as of such earlier date.

SECTION 5.  Reference to the Pledge Agreement.

(a)        Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Pledge Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Pledge Agreement, as amended and modified hereby.

(b)        Except as specifically amended and modified above, the Pledge
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect, and are
hereby ratified and confirmed.

(c)        The execution, delivery and effectiveness of this Amendment shall
neither, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Creditors or the Secured Party, nor constitute a waiver
of any provision of the Pledge Agreement, the Credit Agreement, the Note
Purchase Agreements, the Intercreditor Agreement or any other Senior
Indebtedness Document.

SECTION 6.  Costs and Expenses.  The Pledgor will pay or reimburse the Secured
Party on demand for all reasonable out-of-pocket expenses (including in each
case all filing and recording fees and taxes and all reasonable fees and
expenses of counsel and of any experts and agents) incurred by the Secured Party
in connection with the preparation, execution and delivery of this Amendment.

SECTION 7.  Governing Law.     THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF MINNESOTA.

SECTION 8.    Execution.    This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by e-mail transmission of a PDF or similar copy shall
be equally as effective as delivery of an original executed counterpart of this
Amendment. Any party delivering an executed counterpart signature page to this
Amendment by facsimile or by e-mail transmission shall also deliver an original
executed counterpart of this Amendment, but the failure to deliver an original
executed counterpart shall not



--------------------------------------------------------------------------------

Exhibit 10.1

 

affect the validity, enforceability or binding effect of this Amendment.

SECTION 9.  Headings.     Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.



--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PLEDGOR: GRACO INC. By:  

 /s/ James A. Graner

   James A. Graner    Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 10.1

 

U.S. BANK NATIONAL

ASSOCIATION, Secured Party

By:  

/s/ Ludmila Yakovlev

Name:  Ludmila Yakovlev Title:    Assistant Vice President



--------------------------------------------------------------------------------

Exhibit 10.1

 

ANNEX A

SCHEDULE I

TO

PLEDGE AGREEMENT

GRACO INC.

PLEDGED INTERESTS

 

Issuer:   Graco K.K. Jurisdiction of Organization:   Japan Type of Interest:  
Common Stock Percentage Ownership Pledged:   65.00% Certificate No(s).:   2B-001
through 2B-009; 3A-001 through 3A-008; 4A-001 through 4A-0034

Number of Units/Shares:

 

  429,000 Issuer:   Graco Korea Inc. Jurisdiction of Organization:   Korea Type
of Interest:   Common Stock Percentage Ownership Pledged:   65.00% Certificate
No(s).:   10,000-1 through 10,000-8; 1,000-1; 100-1 through 100-5

Number of Units/Shares:

 

  81,500 Issuer:   Graco BVBA Jurisdiction of Organization:   Belgium Type of
Interest:   Uncertificated Common Stock Percentage Ownership Pledged:   65.00%
Certificate No(s).:   N/A Number of Units/Shares:   655,302



--------------------------------------------------------------------------------

Exhibit 10.1

 

Issuer:   Finishing Brands Holdings Inc. Jurisdiction of Organization:  
Minnesota Type of Interest:   Uncertificated Common Stock Percentage Ownership
Pledged:   100.00% Certificate No(s).:   N/A Number of Units/Shares:   100